UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7484


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY JEROME NIXON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:00-cr-00222-GCM-1; 3:06-cv-00024-GCM)


Submitted:   February 24, 2011            Decided:    March 3, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Jerome Nixon, Appellant Pro Se.  Amy         Elizabeth Ray,
Assistant United States Attorney, Asheville,          Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Timothy       Jerome       Nixon       seeks    to     appeal       the     district

court’s       order    denying       his    Fed.       R.    Civ.     P.    59(e)     motion      for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                    The order is

not    appealable          unless    a     circuit          justice    or     judge       issues    a

certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,       369        F.3d       363,      369        (4th     Cir.     2004).

A certificate          of     appealability            will      not        issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,       a     prisoner         satisfies       this    standard       by

demonstrating         that     reasonable             jurists       would     find        that    the

district       court’s      assessment        of       the    constitutional             claims    is

debatable       or    wrong.         Slack    v.       McDaniel,       529        U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and    that       the    motion    states       a     debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at    484-85.         We    have     independently            reviewed        the    record       and

conclude       that     Nixon       has     not       made      the    requisite           showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

                                                  2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3